               Case 3:19-mj-00185-HTC Document 11 Filed 08/20/19 Page 1 of 1
                                     United States District Court
Hearing Time: 2:00 pm
                                  CRIMINAL MINUTES - GENERAL

Time Commenced 2:41 pm                                       Case # 3:19mj185/HTC

Time Concluded:2:48 pm                                       Date 8/20/19

Status Conference: Defendant waives detention/preliminary hearing and request rescheduling
of status conference for Wednesday, August 28, 2019 at 2:00 p.m.


PRESENT: HON. Hope T. Cannon     , MAGISTRATE JUDGE            Irma McCain-Coby
                                                               Deputy Clerk
                              Donna Boland                     David Goldberg
     USPO                     Court Reporter                 Asst. U.S. Attorney
U.S.A. vs.   David Williams
               X present         custody           bond       X     O/R

              Lauren Cobb          X        Apptd.
              Present
              Attorneys for Defendant
